Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows, so that the Abstract is on a separate sheet: 











Abstract: A life jacket vest including a life jacket member having a pair of arm openings and a lining having a pair of sleeve members and a perimeter. The lining is positioned in mating relationship with at least a portion of the life jacket member and is attached along at least a portion of the perimeter of the life jacket member. The sleeve members are received and extend through the openings of the life jacket member and are not attached to the life jacket member. The life jacket member may include a fastener member and a size adjustment member. The lining may include a neck portion and a collar portion. By attaching the lining to the life jacket member in places other than the arm openings, the present life jacket vest allows for a greater range of motion and less constraints in the arm openings of the life jacket member.












Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment filed 11/18/21 places the application in condition for allowance. Note also Applicant’s Remarks of 11/18/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617